—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered January 12, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant’s challenge to the court’s reasonable doubt *479instruction is unpreserved for appellate review as a matter of law, and we decline to review it in the interest of justice. Were we to review it, we would find that although “[t]he preferred phrasing to convey the concept and degree of reasonable doubt is illustrated in the Pattern Criminal Jury Instructions”, (People v Cubino, 88 NY2d 998, 1000), the charge, as a whole, conveyed the proper standard concerning the People’s burden of proving defendant’s guilt beyond a reasonable doubt (supra, at 1000).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.